1
2
                                           JS−6
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10
11 CHRIS LANGER                                 CASE NO:
                                                2:18−cv−04980−FMO−JEM
12                  Plaintiff(s),
           v.                                   ORDER DISMISSING ACTION
13
     FLORENCE ENTERPRISES LLC , et al.          WITHOUT PREJUDICE
14
15
16                 Defendant(s).

17
18
19         Having been advised by counsel that the above−entitled action has been settled,
20    IT IS ORDERED that the above−captioned action is hereby dismissed without costs
21    and without prejudice to the right, upon good cause shown within 45 days from the
22    filing date of this Order, to re−open the action if settlement is not consummated.
23    The court retains full jurisdiction over this action and this Order shall not prejudice
24    any party to this action.

25        IT IS SO ORDERED.
26
     DATED: May 13, 2019                           /s/ Fernando M. Olguin
27                                                Fernando M. Olguin
                                                  United States District Judge
28
